DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18, 20-23, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Denzene (US 2001/0004316) in view of Suguro (JP 2004-304200 see attached translation).Re claim 18:	Denzene discloses a device (20 in fig. 5) comprising:	a circuit board (72 in fig. 5) on which an electronic component (74 in fig. 5) is mounted; 	a casing (32 + 34 in fig. 3-5; para. 0027) configured to contain the circuit board (fig. 5), wherein the casing comprises:		a base (34 in fig. 3, 5) to which the circuit board is fixed (fig. 3, 5), and		a cover (32 in fig. 3-5; para. 0027) assembled to the base so as to cover the circuit board (fig. 3, 5); 	a connection terminal (108 of 100 in fig. 5) coupled to a first surface of the circuit board (top surface of 72 in fig. 5), the connection terminal configured to electrically connect the circuit board with an outside (18 in fig. 2; para. 0045) of the casing; 	a connector housing (102 in fig. 5) configured to contain at least a portion of the (sections of 106 is contained within 102 in fig. 7);	a first coating layer (section of 90 on top of 108 in fig. 5; para. 0034, last 5 lines of para. 0044) disposed on a surface layer (surface of the 108’s in fig. 5) of the connection terminal between the circuit board and the connector housing (fig. 5), 	wherein a film thickness of the first coating layer is between 1 micrometers (μm) and 200 micrometers (μm) (90 is 0.0007 inches thick which is 17.78 micrometers; para. 0034);	a second heat radiating coating layer (section of 90 that is labeled as a “second coating layer” in the labeled fig. 5 below; para. 0035) disposed on the first surface of the circuit board (top surface of 72 in fig. 5) that is opposite a second surface of the circuit board (bottom surface of 72 in fig. 5) facing the base (34 in fig. 3, 5); and	a third heat radiating coating layer (section of 90 that is labeled as a “third coating layer” in the labeled fig. 5 below; para. 0035) disposed on an inner surface (the ‘third coating layer’ is formed on a bottom surface of cover 32 in fig. 3, 5) of the cover facing the second heat radiating coating layer (fig. 3, 5). 	Denzene does not explicitly disclose	wherein the device is a vehicle-mounted control device; wherein the first coating layer is a first heat radiating coating layer, and the first heat radiating coating layer is not in contact with the casing, wherein the first surface is the only surface of the circuit board on which a heat radiating coating layer is disposed. 	Suguro discloses wherein the device is a vehicle-mounted control device (1 in fig. 7; para. 0011, 0001); wherein the first coating layer is a first heat radiating coating layer (20c5 in fig. 7; para. 0029), and the first heat radiating coating layer (20c5 in fig. 7; para. 0029) is not in contact with the casing (30 in fig. 7; para. 0011).	Thus it would have been obvious to one having ordinary skill in the art at the effective the device is a vehicle-mounted control device; wherein the first coating layer is a first heat radiating coating layer, and the first heat radiating coating layer is not in contact with the casing as taught by Katsuro, in order to add a thermal path from the circuit board to the base which would dissipate more heat away the components than if there was only a thermal path from the circuit board to the cover.
    PNG
    media_image1.png
    437
    822
    media_image1.png
    Greyscale
	The modified Denzene does not explicitly disclose wherein the first surface is the only surface of the circuit board on which a heat radiating coating layer is disposed.	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Denzene wherein the first surface is the only surface of the circuit board on which a heat radiating coating layer is disposed in order to save on the cost of material by only using the heat radiating coating layer In re Japikse, 86 USPQ 70.Re claim 20:	The modified Denzene discloses wherein the casing (32 + 34 in fig. 3-5; para. 0027) comprises:	a fourth heat radiating coating layer (section of 90 that is labeled as a “fourth coating layer” in the labeled fig. 5 above; para. 0035) disposed on an outer surface of the cover (the ‘fourth coating layer’ is formed on the top surface of cover 32 in the labeled fig. 5 above).
Re claim 21:	The modified Denzene discloses wherein the connection terminal (108 of 100 in fig. 5) comprises a plurality of pin terminals (the 108’s in fig. 5), and the connector housing (102 in fig. 5) defines one or more through holes (holes of 102 in fig. 7 that 106 are inserted through) through which the pin terminals are inserted (fig. 7), and the first heat radiating coating layer (section of 90 on top of 108 in fig. 5; para. 0034, last 5 lines of para. 0044) is disposed on one or more of the pin terminals (fig. 5) so as to cover a part or all of a portion of the one or more pin terminals ranging from a circuit board-side couple-bonding portion to the connector housing (fig. 5).

Re claim 22:	The modified Denzene discloses wherein the first heat radiating coating layer is formed so as to seal a gap portion formed between each of the pin terminals and each of the through holes, respectively (90 seals any gap that may form between the 108’s and their associated through holes in fig. 5).Re claim 23:	The modified Denzene discloses wherein infrared absorption regions of at least two of  the first, second, third and fourth heat radiating coating layers formed in the device overlap with each other.	Suguro discloses wherein infrared absorption regions of at least two of the first, second, third and fourth heat radiating coating layers formed in the device overlap with each other (black coating that radiates heat and absorbs infrared is applied to inner and outer surfaces of 20 and 30 in fig. 4 according to the last 5 lines of para. 0006 and 0020, 0025, 0026, this is a total of four layers of black coating that overlap with each other).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat radiating coating layers of the modified Denzene wherein infrared absorption regions of at least two of  the first, second, third and fourth heat radiating coating layers formed in the device overlap with each other as taught by Suguro in order to increase the amount of heat that gets dissipated from the casing and base to keep the circuit board and its components cool and prevent them from malfunctioning.Re claim 34:	The modified Denzene discloses wherein a film thickness of each of the heat radiating coating layers is between 1 and 200 μm (90 is 0.0007 inches thick which is 17.78 μm).

Claims 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Denzene (US 2001/0004316) and Suguro (JP 2004-304200 see attached translation) in view of Katchmar (US 5,467,251).Re claim 24:	The modified Denzene does not explicitly disclose wherein a thermal via is provided in (128 in fig. 11; col. 8, lines 9-14) is provided in the circuit board (120 in fig. 10, 11; last line of col. 7) at a portion on which an electronic component (134 in fig. 11; col. 8, lines 22-25) is mounted (fig. 11-13).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat radiating coating layers of the modified Denzene wherein a thermal via is provided in the circuit board at a portion on which an electronic component is mounted as taught by Katchmar in order to dissipate heat from an electronic component on one side of the printed circuit board to the other side where it can be dissipated by a heat spreader. Re claim 25:	The modified Denzene does not explicitly disclose wherein the second heat radiating coating layer is further formed at a gap portion formed between the circuit board and an electronic component mounted on the circuit board in a state of being spaced from the circuit board.	Katchmar discloses wherein the second heat radiating coating layer is further formed at a gap portion formed between the circuit board and an electronic component mounted on the circuit board in a state of being spaced from the circuit board (coating layer 26 is formed in the gap between board 12 and component 14 in fig. 1; Col. 5, lines 1-21).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle-mounted control device of the modified Denzene wherein the second heat radiating coating layer is further formed at a gap portion formed between the circuit board and an electronic component mounted on the circuit board in a state of being spaced from the circuit board as taught by Katchmar, in order to dissipate heat from the bottom of an electronic component to the other side of the printed circuit .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Denzene (US 2001/0004316) and Suguro (JP 2004-304200 see attached translation) in view of Shanbhogue (US 2013/0329356).Re claim 26:	The modified Denzene does not explicitly disclose wherein a heat dissipation fin is provided on an outer surface of the cover on which the third heat radiating coating layer is formed.	Shanbhogue discloses wherein a heat dissipation fin (102 in fig. 2B; para. 0019) is provided on an outer surface of the cover (outer surface of cover 100 in fig. 2B) on which the third heat coating layer (220 in fig. 2B; para. 0026) is formed.	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle-mounted control device of the modified Denzene wherein a heat dissipation fin is provided on an outer surface of the cover on which the third heat coating layer is formed as taught by Shanbhogue, in order to provide another thermal path for heat to flow to improve heat dissipation. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Denzene (US 2001/0004316) in view of Suguro (JP 2004-304200 see attached translation) in view of Yugawa (US 2011/0083883).Re claim 27:	The modified Denzene does not explicitly disclose wherein a surface condition of each of the heat radiating coating layers is roughened.(surface of resin is roughened in para. 0004).	Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control device of the modified Denzene wherein a surface condition of each of the heat radiating coating layers is roughened as disclosed by Yugawa in order to increase bonding strength between a coating layer and the cover or casing (para. 0004; Yugawa).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Denzene (US 2001/0004316) and Suguro (JP 2004-304200 see attached translation) in view of Goetter (US 2007/0087116).Re claim 28:	The modified Denzene does not explicitly disclose wherein each of the heat radiating coating layers is made of a composite material including organic resin to which inorganic particles have been blended.	Goetter discloses wherein each of the heat radiating coating layers (‘coatings’ in para. 0002) is made of a composite material including organic resin (‘organic resin’ in para. 0002) to which inorganic particles (‘inorganic fillers or materials’ in para. 0002, 0007) have been blended (para. 0002).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle-mounted control device of the modified Denzene wherein each of the heat radiating coating layers is made of a composite material including organic resin to which inorganic particles have been blended as taught by Goetter, in order for the coating layers to have multiple different properties such as an organic resin with electrical insulation with thermally conductive inorganic particles inside, this would . 
Claims 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Denzene (US 2001/0004316), Suguro (JP 2004-304200 see attached translation) and Goetter (US 2007/0087116) in view of Tang (US 2013/0307175).Re claim 29:	The modified Denzene does not explicitly disclose wherein the inorganic particles include at least one of ceramic powders of aluminum oxide, magnesium oxide, titanium oxide, zirconia, iron oxide, copper oxide, nickel oxide, cobalt oxide, lithium oxide, zinc oxide, or silicon dioxide.	Tang discloses wherein the inorganic particles (21 in para. 0053) include ceramic powders of zirconia (para. 0053).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle-mounted control device of the modified Denzene wherein the inorganic particles include ceramic powders of zirconia as taught by Tang, in order to increase the stability of the coating layers at high temperatures to accommodate electronic components when they give off a lot of heat.
Re claim 30:
	The modified Denzene does not explicitly disclose wherein the ceramic powder has a mean particle size between 0.01 μm and 200 μm.	Tang discloses wherein the ceramic powder has a mean particle size between 0.01 μm and 200 μm (para. 0064).
(para. 0064; Tang).
Claims 31-33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Denzene (US 2001/0004316), Suguro (JP 2004-304200 see attached translation) and Goetter (US 2007/0087116) in view of Mori (US 2010/0189993).Re claim 31:	The modified Denzene does not explicitly disclose wherein the organic resin being used is a synthetic resin or an aqueous emulsion resin.	Mori discloses wherein the organic resin being used is a synthetic resin (para. 0270, 0271).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle-mounted control device of the modified Denzene wherein the organic resin being used is a synthetic resin as taught by Mori, in order to protect the electronic components from water since epoxy resin is waterproof.Re claim 32:	The modified Denzene does not explicitly disclose 	wherein the synthetic resin is any of the group consisting of phenol resin, alkyd resin, melamine urea resin, epoxy resin, polyurethane resin, silicone resin, vinyl acetate resin, acrylic resin, chlorinated rubber resin, vinyl chloride resin, and fluororesin.	Mori discloses wherein the synthetic resin is epoxy resin (para. 0271).Re claim 33:	The modified Denzene does not explicitly disclose wherein the aqueous emulsion resin is any of the group consisting of silicone acrylic emulsion, urethane emulsion, and acrylic emulsion.	Mori discloses wherein the aqueous emulsion resin (para. 0325) is acrylic emulsion (the ‘acrylic emulsion’ binder resin in table 5 on page 38).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle-mounted control device of Denzene wherein the aqueous emulsion resin is acrylic emulsion as taught by Mori, in order to protect the electronic components from humid or damp environments.Re claim 35:	The modified Denzene does not explicitly disclose wherein a film thickness of each of the heat radiating coating layers between 20 and 40 μm.	Mori discloses wherein a film thickness of each of the heat radiating coating layers is between 20 and 40 μm (para. 0380).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle-mounted control device of the modified Denzene wherein a film thickness of each of the heat radiating coating layers is between 20 and 40 μm as taught by Mori, in order for the coating layers to be as thin as possible to reduce production costs.Re claim 36:	The modified Denzene discloses wherein the base (34 in fig. 5) is between the second heat radiating coating layer (the part of the second coating layer in fig. 5 that covers the bottom of 34) and a heat source (heat source to the left of 74 in fig. 5).	The modified Denzena does not explicitly disclose wherein the base is between the second heat radiating coating layer and a heat source, without a heat radiating coating layer between the second heat radiating coating layer and the heat source.	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the modified Denzene wherein the base is between the second heat radiating coating layer and a heat source, without a heat radiating coating layer between the second heat radiating coating layer and the heat source because it only requires removing the second heat radiating coating layer from between the board 72 and base 34. Furthermore, it would be advantageous to do this in order to save on the cost of material by only using the heat radiating coating layer on exterior surfaces that emit heat outwards, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. 
Response to Arguments
In response to the applicant’s argument in the 2nd paragraph of page 8 where the applicant is arguing that it is improper to conclude that “wherein the first surface is the only surface of the circuit board on which a heat radiating coating layer is disposed” is a mere rearrangement of parts because disposing a heat radiating coating layer only on the surface of the circuit board opposite the second surface that faces the base provides several technical advantages that are in the specifications but not in Denzene. 	The first advantage mentioned in the specfications of the present invention is the suppression of absorption of the heat emitted from the heat source 50 and to radiate the heat transferred to the cover 14 through the first heat radiating coating layer 31 and the second heat radiating coating layer 32 to the atmosphere at the third heat radiating coating layer 33.	The examiner disagrees because Denzene does actually suppress the flow of heat downwards from the bottom of 72 in fig. 5 merely because of the presence of the top layer of 90. Without this top layer of 90 heat would mostly flow downwards. But the introduction of the top layer 90 reduces the amount of heat that flows downwards so that it also radiates towards the cover 40, 32 through the other layers of 90 and to the atmosphere in fig. 5. Therefore, Denzene does teach this advantage and it is proper to conclude that “wherein the first surface is the only surface of the circuit board on which a heat radiating coating layer is disposed” is a mere rearrangement of parts.	The second advantage mentioned in the specifications of the present invention is the further increase of heat transfer from the circuit board 12 and the electronic component to the atmosphere. As a result, heat dissipation property of the box-type vehicle-mounted control device 1 can be further improved. This configuration can further suppress the temperature to a lower level inside the casing 10 of the box-type vehicle-mounted control device 1 including the electronic components 11,11 ... and enhance reliability of the device.	The examiner disagrees because Denzene also discloses various layers of 90 that further increase heat transfer from circuit board 72 and component 74 to the atmosphere. These layers work to improve the heat dissipation property of the device. Furthermore, having the additional layers of 90 reduces the amount of heat that flows downwards from the circuit board which would enhance the reliability of the device. Therefore, Denzene also teaches this a mere rearrangement of parts.
In response to the applicant’s argument in the 2nd to last para. of page 8 of the arguments filed on 2/18/2021 wherein the applicant argues that Denzene does not contemplate any of the above advantages. Instead, Denzene teaches away from a device having these advantages by including a heat radiating coating layer between the base and the heat radiating coating layer on the upper surface of the circuit board. Thus, the claimed structure functions differently than Denzene and a finding of obvious design choice is precluded. See In re Gal., 719.	The examiner disagrees because Denzene clearly teaches the cited advantages as can be seen in the response above. Even though Denzene has a heat radiating coating layer between the base and the heat radiating coating layer on the upper surface of the circuit board, it does not teach away from a device that has these advantages because Denzene clearly teaches these same advantages as can be seen above. Therefore, the claimed structure functions similarly to Denzene and a finding of obvious design choice is not precluded.
Allowable Subject Matter

Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 37 (“wherein the base comprises a rectangular protrusion extending towards the circuit board from a flat portion of the base, and wherein the vehicle-mounted control device in combination with all of the limitations of claim 18, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2009/0147482 – is considered pertinent because this application describes an electric component is mounted on a circuit board, and a pre-foamed heat radiating member is applied on the electric component.
US 2006/0012034 – is considered pertinent because this application describes a an engine control circuit device which has higher heat resistance and can be installed in a place exposed to sever thermal environments.
US 2014/0217622 – is considered pertinent because this application describes a semiconductor package including epoxy resin, curing agent and inorganic particles.
US 2003/0117776 – is considered pertinent because this application describes an electronic control unit installed on a high temperature heat source or in its vicinity exhibits an improved heat dissipation ability within its installation environment.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
/Zhengfu J Feng/						Examiner, Art Unit 2835May 20, 2021                                                                  /ANATOLY VORTMAN/                                                                                        Primary Examiner, Art Unit 2835